Citation Nr: 1146391	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-43 402	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, claimed as a hernia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for choking sensation.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.W.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1942 to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007, August 2008, and July 2010 rating decisions of the Department of Veterans Affairs (VA) in Waco, Texas, that denied the Veteran's claim for service connection for bilateral hearing loss and a stomach disorder and his request to reopen his previously denied claims for service connection for bilateral pes planus, a choking sensation, bronchitis, and headaches.  He perfected an appeal as to these issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2011, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to non-service-connected pension has been raised by the record in an April 2007 written statement from the Veteran's service representative, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The decision below addresses the Veteran's claims pertaining to bilateral hearing loss, bilateral pes planus, choking sensation, bronchitis, and headaches.  The claim of service connection for a stomach disorder is addressed in the remand that follows the Board's decision.

FINDINGS OF FACT

At the August 2011 hearing, prior to the issuance of a final decision by the Board, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to service connection for bilateral hearing loss and his request to reopen the claims of service connection for bilateral pes planus, choking sensation, bronchitis, and headaches.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of entitlement to service connection for bilateral hearing loss has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The Veteran's appeal as to the request to reopen a claim of service connection for bilateral pes planus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The Veteran's appeal as to the request to reopen a claim of service connection for choking sensation has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The Veteran's appeal as to the request to reopen a claim of service connection for bronchitis has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The Veteran's appeal as to the request to reopen a claim of service connection for headaches has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his August 2011 Board hearing, and prior to the issuance of a final decision by the Board, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to service connection for bilateral hearing loss and his request to reopen the claims of service connection for bilateral pes planus, choking sensation, bronchitis, and headaches.  He also submitted a statement to this effect.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these five claims.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to the issues of entitlement to service connection for bilateral hearing loss and his request to reopen the claims of service connection for bilateral pes planus, choking sensation, bronchitis, and headaches.



ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the request to reopen a claim of service connection for bilateral pes planus is dismissed.

The appeal of the request to reopen a claim of service connection for choking sensation is dismissed.

The appeal of the request to reopen a claim of service connection for bronchitis is dismissed.

The appeal of the request to reopen a claim of service connection for headaches is dismissed.


REMAND

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).

While, in the August 2007 and August 2008 rating decisions, the RO denied service connection for a stomach disorder, during his August 2011 Board hearing, the Veteran contended that his claimed disorder was a hernia.  Thus, in light of Brokowski, Robinson, and Clemons, and to afford the Veteran the all due process and fairness, the Board has recharacterized the Veteran's stomach disorder claim as indicated on the title page. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The Veteran asserts that he has a stomach disorder due to military service.  In written statements in support of his claim, he repeatedly stated that he was hospitalized for 90 days in Cairo sometime between 1943 and 1945 but did not describe the nature of his illness.  During his August 2011 Board hearing, he said he did not know what was wrong with his stomach when he was hospitalized and that his records describing the problem were destroyed.  He also said that he was told he had a hernia from lifting bombs, ammunition, and other supplies.  The Veteran indicated that, after service, he continued to have the same problems.  He stated that he "started going to the VA in Dallas in" approximately 1950 or 1951.  Thus, he contends that service connection is warranted for a stomach disorder, claimed as a hernia.

The Veteran's personnel records document that he was involved in multiple battles and campaigns during World War II and that his military specialty was an auto equipment operator.  The listed areas include Rome, Arno, Naples, Foggia, India, Burma, Egypt, Libya, Tunisia, and Southern France.  This information is indicative that the Veteran participated in combat with the enemy.  It also tends to show that he was in Cairo as stated.  Therefore, the Board finds that the evidence establishes that the Veteran was hospitalized for some type of stomach problems during military service.

Service medical records describe the Veteran's hospitalization for treatment of acute gonorrhea from February to March 1944, and for bronchitis in April and May 1945.  The records are not referable to treatment for a stomach disorder or hernia.

A March 1971 hospital summary from the VA hospital (VA Medical Center (VAMC)) in Dallas indicates that it was a "3rd DVAH admission" for the Veteran who had sharp epigastric pain.  The record shows that he admitted to a long history of alcohol intake.  Discharge diagnoses were peptic ulcer disease and acute pancreatitis.

However, there is no indication that the RO attempted to gather the additional hospital records from the Veteran's two prior admissions.  A prior admission could be the 1950 or 1951 treatment to which the Veteran referred.  Because VA is on notice that there could be additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and the AOJ should attempt to obtain them.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, more recent treatment records should be obtained from the Dallas VAMC.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the Veteran's case, the evidence establishes that an event, injury, or disease pertaining to the stomach occurred during his military service in the context of combat participation.  The current medical evidence does not show a diagnosis of a hernia, but treatment records do refer to complaints of stomach problems including epigastric pain.  Thus, there is evidence of recurrent symptoms of a disability.  Additionally, there is at least an indication that a current stomach disorder may be related to the in-service problems in that the Veteran stated that he continued to have the same problems.  Therefore, on remand, a VA examination should be conducted with a view towards identifying any current stomach disorder and/or hernia.  In addition to the physical examination, the prospective examiner should provide an opinion as to whether the Veteran has any stomach disorder or hernia that had its onset during, or is otherwise related to, his active military service.  See McLendon, 20 Vet. App. at 81.

Accordingly, this issue is REMANDED for the following actions:

1.  Request all medical records regarding the Veteran's treatment at the Dallas VAMC dated since 1950, to specifically include hospitalization records dated prior to March 1971.  The request should include a search of non-digital and/or retired records.  Additionally, more recent records (since 2003) should also be obtained from that facility.  If such records are unavailable, a memorandum detailing all efforts to obtain the records should be placed in the claims file, and the Veteran and his representative so notified in writing.

2.  Thereafter, schedule the Veteran for a VA examination in connection with his claim of service connection for a stomach disorder, to include a hernia.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's stomach disorders, if any, and address whether the Veteran in fact has a hernia or residuals of a hernia.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current stomach disorder and/or hernia that is related to his active military service, particularly his stated in-service problems described in the section above related to participation in combat.  The examiner should also indicate whether any such disorder is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

